Citation Nr: 1612834	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-23 640	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for obstructive sleep apnea (OSA) with restless leg syndrome.

2.  Entitlement to a disability rating higher than 70 percent for service-connected bipolar disorder with posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder other than OSA.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2012 and November 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of service connection for OSA with restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in May 2009, the RO denied a claim of service connection for OSA with restless leg syndrome; the Veteran did not appeal the rating decision, and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the RO decision in May 2009, pertaining to service connection for OSA with restless leg syndrome, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bipolar disorder with PTSD has been manifested by total occupational and social impairment.

4.  The Veteran's symptom of trouble sleeping, other than the diagnosed OSA, has been associated with the service-connected PTSD and is a symptom thereof.  




CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying service connection for OSA with restless leg syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening a previously denied claim of service connection for OSA with restless leg syndrome are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria for a 100 percent disability rating for bipolar disorder with PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Codes 9432, 9411 (2015).

4.  The criteria for entitlement to service connection for a disorder manifested by trouble sleeping, other than the diagnosed OSA, have not been met.  38 U.S.C.A. §§ 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claim of service connection for OSA with restless leg syndrome and granting a maximum total disability rating for service-connected bipolar disorder with posttraumatic stress disorder (PTSD), which represents a full grant of the benefit sought on appeal (either by schedular or extraschedular application), VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As to the issue for service connection for a sleep disorder, standard April 2011, March 2012, and July 2012 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in May 2012 and October 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in May 2009, the RO denied service connection for OSA with restless leg syndrome on grounds that service treatment records showed no evidence of treatment for, or diagnosis of, OSA or restless leg syndrome during active service and a link between the Veteran's diagnosed OSA with restless leg syndrome and service was not shown.  After the Veteran was notified of the determination and of his appellate rights by a June 2009 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records, a June 2007 VA examination showing complaints of poor sleep, and VA and private treatment records containing treatment for diagnosed OSA with restless leg syndrome.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in March 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for OSA with restless leg syndrome consists, in part, of an August 2012 VA examination in which the Veteran stated that he has had problems with snoring since he broke his nose at West Point, which has worsened over time, and a July 2012 letter from his sister, who is a physician, stating that she observed that the Veteran has had problems with snoring and apneic episodes with disrupted sleep and gasps for air for years while on active duty.  Additionally, a letter received in May 2014 from the Veteran's private physician stated that he had a history of snoring since high school and the "effects of PTSD certainly compromised compliance with treatment for his sleep apnea."

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran had problems with snoring during service and since service and that his service-connected PTSD may be affecting his treatment, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for OSA with restless leg syndrome is reopened.  38 U.S.C.A. § 5108.  The reopened claim is addressed further in the remand section.


III. Increased rating

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Code 9234 for bipolar disorder, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9204, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

The Veteran contends that he is entitled to a rating higher than 70 percent for his service-connected bipolar disorder with PTSD.  Although the May 2012 and October 2012 examiners indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood that equate a 70 percent disability rating, the Veteran's private psychologists and psychiatrist have submitted letters on the Veteran's behalf stating the seriousness of his condition.  

In a December 2012 letter, the Veteran's private psychologist found that he was not able to function at all in a competitive work environment due to his PTSD and TBI related deficits and his GAF was 45.  In a June 2013 letter, the Veteran's private psychologist stated that the Veteran should be rated 100 percent for his PTSD as he suffers from paranoid delusions, is unable to work, and his GAF has not been more than 53 from August 2009 to February 2013.  In a June 2014 letter, the Veteran's private psychologist stated that the Veteran was unable to work due to his psychiatric disability and will need support to maintain as much quality of life and independence as possible.  It was also noted that the Veteran was at a therapeutic impasse.  In a February 2015 letter, the Veteran's private psychologist stated that the Veteran has been unresponsive to treatment and should be given 100 percent disability rating based on unemployability.

During private treatment in February 2013, it was noted that the Veteran's GAF scores have been in the mid-40s since 2011, his symptoms caused mostly marked interference with functioning, and his service-connected mental impairment should be rated at 100 percent, which was assessed based on treatment of the Veteran.  The Veteran's private psychologist opined in July 2013 that, "[h]aving worked with [the Veteran] over the past year, it is my opinion that he first began been suffering from disabling Posttraumatic Stress Symptoms after ground combat in Iraq, has had significantly disabling PTSD since then, and continues to be significantly disabled by these symptoms."  

Additionally, the May 2012 VA examiner found that the Veterans' functional impairments which would cause difficulty with maintaining gainful employment, both physical and sedentary, due to sleep impairments leading to fatigue, increased disability and memory deficits, avoidance and intolerance of other people, and difficulty with concentration and focusing.  It was noted that the Veteran was divorced in 2000 after being married for seven years and lived with his mother.  He had been unemployed since 2009 and was arrested in October 2009 for unauthorized possession of a firearm and falsifying a federal document, but was found not guilty by reason of insanity.  He stated that his mother does not allow him to cook because he forgets things are on the stove or in the oven.  He complained of having nightmares, easily angered and frustrated, has thoughts about his time in Iraq every day, did not like people to be behind him, was upset by seeing an Arab man, and numerous times in the past month he thought he saw an IED.  Mental status examination revealed consistently restless and agitated demeanor, loud and rapid speech with normal syntax, and hypomanic and irritable mood with constricted and excessively reactive affect.  The Veteran also suffered from recurrent and distressing recollections of the event including images thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring this includes a sense of reliving the experience illusions hallucinations and dissociative flashback, episodes including those that occur on awakening or when intoxicated, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also made efforts to avoid thoughts, feelings or conversations associated with the trauma and activities places or people that arouse recollections of the trauma, was unable to recall an important aspect of the trauma, had markedly diminished interest or participation in significant activities, and had a restricted range of affect.  He had persistent symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response.  The Veteran's PTSD symptoms described caused clinically significant distress or impairment in social occupational or other important areas of functioning, including anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran was assigned a GAF score of 45-50.  The October 2012 VA examiner noted that the Veteran's condition had not changed since the May 2012 VA examination.  The Veteran reported that he was close to his mother and sister and had a friend who fished with occasionally.

Treatment records reveal that the Veteran has been hospitalized five times for his psychiatric conditions since 2008.  

Also, his GAF scores have ranged between mid-40s to 50 throughout the entire appellate period, indicating serious symptoms.  

Overall, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, his symptoms of bipolar disorder with PTSD have resulted in a disability picture that more nearly approximates total occupational and social impairment throughout the appeal period, due his inability to work caused by his condition and his inability to respond to treatment as described by his private clinicians as well as due to the symptoms found during the May 2012 VA examination, which caused interference to social and occupational function.  Affording the Veteran the benefit of the doubt, the Board finds that that the record supports the 100 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In sum, the Board concludes that a 100 percent rating is warranted for bipolar disorder with PTSD.  As 100 percent is the maximum evaluation allowed, a higher evaluation is not available, on either a schedular or extraschedular basis.

IV. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran seeks entitlement to service connection for a disorder manifested by trouble sleeping other than OSA, which the Board is remanding below.  The Board notes that the Veteran is already service connected for bipolar disorder with PTSD and is assigned a 100 percent disability rating in this decision, of which difficulty falling or staying asleep and chronic sleep impairment were noted to be symptoms.

The evidence shows that the Veteran's trouble sleeping is a manifestation of his service-connected psychiatric disorders.  There is no other distinct diagnosis related to impaired sleep of record other than the OSA with restless leg syndrome previously noted.  The Veteran has been noted to have sleep symptoms connected to his psychiatric disorders.  See May 2012 VA examination.  There is no indication that the Veteran has a separate sleep disorder.  Accordingly, entitlement to service connection for a sleep disorder is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no doubt to be resolved, and service connection is not warranted for a sleep disorder.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

The application to reopen the claim of service connection for OSA with restless leg syndrome is granted and, to this extent only, the appeal is granted.

An increased evaluation of 100 percent for the service-connected bipolar disorder is granted, subject to the provisions governing the award of monetary benefits.

Service connection for a sleep disorder is denied. 


REMAND

As the RO has not adjudicated the reopened claim of service connection for OSA with restless leg syndrome on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran claims that his OSA with restless leg syndrome is caused by having broken his nose at West Point and worsened during service.  In a letter received in May 2014, the Veteran's private physician stated that the "effects of PTSD certainly compromised compliance with treatment for his sleep apnea," which implies that the Veteran's service-connected psychiatric disorders may be affecting treatment for his OSA.  Although the Veteran was afforded a VA examination for his claimed OSA with restless leg syndrome in August 2012, no opinion was provided and the etiology was not determined.  As the evidence of record does not show the etiology of the Veteran's OSA with restless leg syndrome, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination in connection with the OSA with restless leg syndrome claim by an appropriate medical professional.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner is asked to provide an opinion as to whether the Veteran's OSA with restless leg syndrome at least as likely as not (a 50 percent or greater probability) had its onset during, or is otherwise related to, his military service.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's OSA with restless leg syndrome is caused or aggravated by his service-connected psychiatric disabilities of bipolar disorder and PTSD.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions offered.  

2.  Finally, readjudicate the OSA with restless leg syndrome claim on the merits, to include as secondary to bipolar disorder with PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


